PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,020,651
Issue Date: 2021 Jun 1
Application No. 15/598,659
Filing or 371(c) Date: 18 May 2017
Attorney Docket No. U 17-04 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT” filed July 27, 2021, requesting that the Office correct the patent term adjustment (PTA) from 0 days to 352 days.  

The Office has redetermined the PTA to be 367 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).


RELEVANT PROCEDURAL HISTORY

On June 1, 2021, the Office determined that patentee was entitled to 0 days of PTA. 

On July 27, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 352 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 367 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “B” delay under 35 U.S.C. 154(b)(1)(B) and the amount of “C” delay under 35 U.S.C. 154(b)(1)(C).

Patentee and the Office are in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of overlap under 35 U.S.C. 154(b)(2)(A), and the amount applicant delay under 37 CFR 1.704.

 “A” Delay
 
The Office has determined that that the “A” delay is 61 days.



A period of 61 days under 37 CFR 1.703(a)(1), beginning April 6, 2020, the day after the date that is four months after the mailing date of the decision granting the petition to withdraw the holding of abandonment and ending September 25, 2020, the date an Office action under 35 U.S.C. 132 (a restriction requirement) was mailed);
    
“B” Delay 
  
The Office has determined that the “B” delay is 379 days.

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1476 days, which is the number of days beginning May 18, 2017, the filing date of the application, and ending June 1, 2021, the date of patent issuance.
 
The time consumed by continued examination is 0 days.  

The number of days beginning on the filing date (May 18, 2017) and ending on the date three years after the filing date (May 18, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1476 days) is 1476 days, which exceeds three years (1097 days) by 379 days.  Therefore, the period of “B” delay is 379 days. This period runs from May 19, 2020 to June 1, 2021.

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).
 
Overlap
 
The Office has determined that the total number of overlapping days of Office delay is 18 days.  18 days of “A” delay in connection with the mailing of the restriction requirement, beginning May 19, 2020, the day after the date three years after the date the application was filed, and ending June 5, 2020, the date the restriction requirement was mailed, overlaps with the “B” delay period. The previously-determined overlap period of 17 days is removed and replaced with an 18-day period of overlap.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by  55 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 

A 28 day period pursuant to 37 CFR 1.704(c)(7) for the submission of a reply with an omission, beginning October 18, 2018, the day after the date the reply with an omission was filed until November 14, 2018, the day the reply correcting the omission was filed. 

The 386 day period of delay in connection with the mailing of the decision granting a petition to withdraw the holding of abandonment has been removed and replaced with a 0 day period of delay. The petition to withdraw holding of abandonment was filed within 2 months of the date the notice of abandonment was mailed. There should be no delay in connection with the mailing of this decision. Additionally, a reply to the Notice of Non-Complaint Amendment (37 CFR 1.212) mailed November 14, 2018 was filed November 14, 2018, the same date the Notice was mailed. As such, there is no additional period of applicant delay, beyond the 28 day period listed above, due in connection with a response to the Notice mailed November 14, 2018. The 386 day period of reduction for applicant delay is removed and replaced with a 0 day period of reduction. 

A 27 day period under 37 CFR 1.704(b) for the submission of a reply on January 24, 2021, three months and 27 days after the day after the date the reply was due (December 28, 2020)
 
The applicant delay period is 55 (28+27) days.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
61 + 379 + 0 – 18– 55 = 367 days

Patentee’s Calculation:

0 + 379 + 0 – 0 – 27 = 352 days


CONCLUSION

The Office affirms that patentee is entitled to three hundred sixty-seven (367) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 61 + 379 + 0 – 18 – 55 = 367 days.  

Receipt of the petition fee set forth at 37 CFR 1.18(e) is acknowledged. No further fees are due in connection with this petition.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to three hundred sixty-seven (367) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction